Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 09/09/2021.  Claims 16-20 are newly added and claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109).

Claim 1. Olsen discloses a method for execution by a computing device for generating recommended inputs, comprising:
accessing, from a database, a historical set of inputs and results of a predictive model (accessing a repository storing aggregate information regarding service revenue renewals, the aggregate information comprising historical data generated by one or more commercial entities, the historical data being defined according to one or more metrics related to renewal of one or more service assets by the one or more commercial entities) (claim 1);
approximating a function based on the historical set of inputs and results ([0031], claim 1);
generating a set of recommended inputs based on the gradient of the function, wherein using a recommended input in the function produces a positive result of the function (calculating….claim 1); and
generating a visualization of a graph of the function (generating a visual representation of the predicted outcome for display in an electronic dashboard) (claim 2, figs 6-8)
Olsen does not explicitly discloses computing a gradient of the function using a result of the function with respect to a local maximum value of the function;
wherein the visualization indicates the gradient, the local maximum value, and the set of recommended inputs and wherein the gradient represents a slope of a tangent of the graph of the function.
However, Silver discloses computing a gradient of the function using a result of the function with respect to a local maximum value of the function (determining a plane position line normal to the gradient direction of a gradient point associated with the local maximum of gradient magnitude) (abstract);
wherein the visualization indicates the gradient, the local maximum value, and the set of recommended inputs and wherein the gradient represents a slope of a tangent of the graph of the function (col. 14, lines 58-65; col. 15, lines 3-19; fig. 4a-c). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Olsen. One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

Claim 2. Olsen and Silver disclose the method of claim 1, Olsen discloses wherein the predictive model is created from a set of labeled cases, wherein each case comprises a set of attributes and corresponding results (repository storing aggregate information regarding service revenue renewals, the aggregate information comprising historical data generated by one or more commercial entities, the historical data being defined according to one or more metrics related to renewal of one or more service assets by the one or more commercial entities) (claim 1, [0067]).

Claim 3. Olsen and Silver disclose the method of claim 1, Olsen further discloses wherein the historical set of results (outcome) comprises positive (won) and negative (lost) values ([0070]). One would have been motivated to do so in order to facilitate access to important quantitative and historical information in determining an outcome.

Claim 8. Olsen and Silver disclose the method of claim 1, Silver further discloses comprising computing the gradient of the function using the result of the function with respect to a plurality of local maximum values to determine the set of recommended inputs (col. 14, lines 58-65; col. 15, lines 3-19; fig. 4a-c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

Olsen and Silver disclose the method of claim 1, Silver further discloses wherein the gradient points in a direction of a greatest rate of increase of the function (fig. 4c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

Claim 17. Olsen and Silver disclose the method of claim 1, Silver further discloses wherein the gradient indicates a direction of the local maximum (fig. 4c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

5.	Claim(s) 4-6, 9-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109) and further in view of Gabardos et al. (US 2019/0030713).
Claim 4. Olsen and Silver disclose the method of claim 1, but fails to explicitly disclose further comprising enriching the historical set of results by multiplying each result of the historical set of results with a corresponding confidence value. 
However, Gabardos discloses enriching the historical set of results by multiplying each result of the historical set of results with a corresponding confidence value ([0258]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 5. Olsen Silver and Gabardos disclose the method of claim 4, Gabardos further discloses wherein the set of recommended inputs is prioritized based on the confidence values of the result 

Claim 6. Olsen Silver and Gabardos disclose the method of claim 4, Gabardos further discloses comprising reducing the function to three dimensions using two modifiable inputs of the historical set of inputs ([0259]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 9 represents the non-transitory machine-readable storage medium of claim 1 and is rejected along the same rationale. However Gabardos discloses enrich the historical results by multiplying each result of the historical set of result with the corresponding confidence value; approximate a function based on the enriched historical set of inputs and results ([0258]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 10. Olsen Silver and Gabardos disclose the non-transitory machine-readable storage medium of claim 9, Gabardos further discloses, comprising instructions to reduce the function to three dimensions using two modifiable inputs of the historical set of inputs ([0259]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 18. Olsen Silver and Gabardos disclose the non-transitory machine-readable storage medium of claim 9, Silver further discloses wherein the gradient points in a direction of a greatest rate of increase of the function (fig. 4c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

Claim 19. Olsen Silver and Gabardos disclose the non-transitory machine-readable storage medium of claim 9, Silver further discloses wherein the gradient indicates a direction of the local maximum (fig. 4c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109) and further in view of Doi et al. (US 2010/0299509).

Claim 7. Olsen and Silver disclose the method of claim 1, but fail to explicitly disclose further comprising performing Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function.
However, Doi discloses performing Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function ([0047],[0102]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve both a decrease in the accumulation of errors and a higher speed-up performance by .

7.	Claim(s) 11and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109) in view of Gabardos et al. (US 2019/0030713) and further in view of Doi et al. (US 2010/0299509).

Claim 11. Olsen Silver and Gabardos disclose the non-transitory machine-readable storage medium of claim 9, but fail to explicitly disclose further comprising instructions to perform Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function.
However, Doi discloses instructions to perform Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function ([0047],[0102]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve both a decrease in the accumulation of errors and a higher speed-up performance by calculating/correcting an output error based on a prediction error processing of multiple time steps.

Claim 12. Olsen Silver and Gabardos disclose non-transitory machine-readable storage medium of claim 9, Silver further discloses comprising instructions to compute the gradient of the function using the result of the function with respect to a plurality of local maximum values to determine the set of recommended inputs (determining a plane position line normal to the gradient direction of a gradient point associated with the local maximum of gradient magnitude) (abstract). One would have been motivated to do so in order to facilitate access to important quantitative and historical information in determining an outcome. 

8.	Claim(s) 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109) in view of Gabardos et al. (US 2019/0030713) and further in view of Doi et al. (US 2010/0299509).

Claim 13 represents the computing device of claim 1 and is rejected along the same rationale. However Gabardos discloses to enrich the historical results by multiplying each historical result with the corresponding confidence value ([0258]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.
However, Doi discloses instructions to perform Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function ([0047],[0102]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve both a decrease in the accumulation of errors and a higher speed-up performance by calculating/correcting an output error based on a prediction error processing of multiple time steps.

Olsen Silver Gabardos and Doi disclose the computing device of claim 13, Gabardos further discloses wherein the function engine is to reduce the function to three dimensions using two modifiable inputs of the historical set of inputs ([0259]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 15. Olsen Silver Gabardos and Doi disclose the computing device of claim 13, Gabardos further discloses wherein the set of recommended inputs is prioritized based on the confidence values of the result of the predictive model for each recommended input ([0258]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 20. Olsen Silver Gabardos and Doi disclose the computing device of claim 13, Silver further discloses wherein the gradient indicates a direction of the local maximum (fig. 4c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

Response to Arguments
9.	Applicant’s arguments and amendments filed on 09/09/2021 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171